                                                                       \ OLEO ' ___ LODGED
                Case 4:14-cv-02543-CKJ Document 219 Filed 04/12/19 Page" 1 of 2
                                                                           RECEIVED      COPY

CV-14-2543-TUC-CKJ
Carrie Ferrara Clark v City of Tucson                                       APR 1 2 2019
                                      JUROR QUESTIONNAIRE
                                                                                       CLERK U S DISTRICT COURT
                     ,                          •                •                       DISTRICT OF ARIZONA
              To assist the Court and the parties, please provide full and co               .                  DEPUTY

       the following requests for information. This shouid help streamline the jury selection             ~ ft.tU.82.
       process.
              Juror#: - - - - - - - - - - - - - - - - - - - - ' - - - - - - - -
                                         Background of the Case
              This is a civil lawsuit in which Plaintiff Carrie Clark alleges that the City of Tucson,
       her employer, failed to provide adequate lactation facilities, as required by f~deral law, for
       Mrs. Clark to express breastmilk for her newborn son. Mrs. Clark alleges that she was
       discriminated against based on her gender and when she complained about per working
       conditions at the Tucson Fire Department, the City retaliated against her. The City denies
       Plaintiffs claim and asserts that Tucson Fire Department's facilities were legally adequate.
                                    Questions
                                       I
                                              for Prospective
                                                        .
                                                              Jurors
              The following questions are designed to address beliefs or attitudes you may hold
       about issues that may be relevant to this case. The answers you provide are confidential
       and will not be part of the public record in this case.
              Please provide yes/no answers to these questions unless otherwise instructed.


          1. If you are a woman with a child, did you breastfeed, for any period of time, when
             your child was a baby?



          2. If you are a woman who answered yes to Question 1, did you also engage in
             "pumping" during the time you were breastfeeding your baby?



          3. If you are a man with a child, did your wife/partner breastfeed, for ahy period of
             time, when your child was a baby?



          4. If you are a man who answered yes to Question 3, did your wife/partner also engage
             in "pumping" during the time she was breastfeeding your baby?
    Case 4:14-cv-02543-CKJ Document 219 Filed 04/12/19 Page 2 of 2



5. If you haye a baby, did you/your wife choose to use formula exclusively rather than
   breastfeeding?                                                        :


               (
6. Do you believe women should stay home with their infants, rather than returning to
   work, if they are breastfeeding?



7. Do you believe it is appropriate to give women who do return to ·work while
   breastfeeding special consideration in the workplace?



8. Do you believe it is appropriate for a woman to breastfeed in public?



9. Have you worked at a job where a co-worker was provided time and facilities to
   express breastmilk?



IO.Have you ever worked as a lactation consultant?



11. Have you ever worked for, volunteered with, or given money to any organization
   whose purpose is to promote breastfeeding, including but not limited to La Leche
   League? If yes, how recently?



12. Are you uncomfortable sitting on a jury that will involve testimony about
    breastfeeding and/or pumping breast milk?
